Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 3/4/21.
Claims 1 and 3-12 are pending.
Drawings
The drawings were received on 3/4/21.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the following terms lack an antecedent basis: “the packet header” (line 9), “the identifier” (line 10), and “the sequence number” (line 11).  Furthermore, it is not clear which of the two modes in the last wherein clause, the limitation “in which a video transmitting terminal firstly establishes … to a video receiving terminal” refers to.  If the 
Dependent claims 3-12 fall in view of claim 1.
In claim 8, the No term is not defined in the claim.  
For purposes of applying prior art, the above-identified vague and indefinite claim limitations have been interpreted to read on the prior art, to the extent the prior art is applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AVT Core Working Group Internet-Draft document entitled “Multipath RTP (MPRTP)” by V. Singh et al., (“Singh”) in view of Shao et al., Pub. No. US 2010/0121971, (“Shao”) and applicant’s admitted prior art as shown in Fig. 1 of applicant’s drawings and described in the Background section of the specification, (AAPA).
Regarding independent claim 1, Singh teaches the claimed limitations “A real-time video transmission method for a multipath network, the multipath network comprising at least two video stream transmission sub-paths 5from a transmitting terminal to a receiving terminal (see page 7, Fig. 1 which shows parallel MPRTP subflows), the real-time video transmission method for a multipath network comprising the following steps of: 
1) by the transmitting terminal (Fig. 1, server), a multipath transmission data packet, and sending multipath transmission data packets to different ones of the 10video stream transmission sub-paths for transmission; (Fig. 1 on page 7 shows, in the MPRTP example, data packets transmitted on multiple parallel MPRTP subflows or “video stream transmission sub-paths” from the server to a client; see page 7, first bullet point which discloses “This enables the endpoint to transmit differently marked packets along separate paths”; see also page 5, section 2.1 for teaching “video streaming” as a use case)
wherein the packet header (page 21, Fig. 8 shows a MPRTP header) of each multipath transmission data packet includes the identifier (page 21, Fig. 8 shows a subflow ID and see its description on page 21) of a transmission sub-path to be used for the multipath transmission data packet, the sequence number (page 21, Fig. 8 shows Subflow-specific Seq Number and see its description on page 21) of the multipath transmission data packet in the transmission sub-path which increases progressively according to the number of data packets in the transmission sub-path, a total sequence number (page 21, Fig. 8 shows a sequence number) of the multipath transmission data packet, which increases progressively according to the number of data segments of the original video data stream; and 
2) by the receiving terminal (Fig. 1, client), receiving and parsing the multipath transmission data packets, and restoring the original video data stream according to the total sequence number in the packet header of each multipath transmission data packet; (page 7, “At the receiver, the subflows are combined to recreate the original RTP session”; see page 8, “Subflow recombination: the layer creates the original stream by recombining the independent subflows.  Therefore, the multiple subflows appear as a single RTP stream to applications”; see also, section 9.1.1 which describes in detail the header/sequence number which is used to recreate the original video stream at the client) and wherein the video stream transmission sub-paths comprise a transmission sub-path connected in a point-to-point transmission mode” (see Fig. 1 on page 7 which 
	Singh does not teach the limitations “dividing an original video stream data into data segments of a certain size, packing each data segment to form a multipath transmission data packet” and “a transmission sub-path connected in streaming media server forwarding mode, in which a video transmitting terminal firstly establishes a connection with a media server to transmit video data to the media server, and then the media server transmits the video data to a video receiving terminal” as recited in claim 1.
	Shao teaches in Figs. 1, 4, and 6 the limitations “dividing an original video stream data (Fig. 4, Input Video Streams at the transmitter side) into data segments (Fig. 6, Bit-planes 1 to N) of a certain size, packing each data segment to form a multipath transmission data packet” (Fig. 6 shows a data packet including the Bit-planes which is described in paragraph no. 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Singh by incorporating the teachings of Shao to ease rate adaptation, as suggested by Shao in paragraph no. 0042.  In addition, it would have been further obvious to modify Singh in view of Shao since this video data packet format is nothing more than the routine use of a well known data packet format for transmitting video data from a transmitting device to a receiving device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Singh and Shao by incorporating the teachings of the AAPA to allow the video stream to be applied in one-to-many application scenarios such as live network broadcast, as suggested by the Background section in the specification, see page 1 of the specification. 
Regarding claim 203, Singh further teaches “the transmitting terminal allocates the amount of data transmitted to different video transmission sub-paths by setting the identifier of the video transmission sub-path” (the subflow ID, as shown and described on page 21, is set by the server in the MPRTP header, and the subflow ID identifies each individual subflow which in combination with the other subflows carry the video stream to the client from the server) as recited.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Shao and AAPA as applied to claim 3 above, and further in view of WO 2012/170738 to Qualcomm Inc., (“Qualcomm”).
	Regarding claim 4, Singh teaches “the transmitting terminal 19proportionally allocates the amount of data transmitted to each of the video transmission sub-paths” 
	Qualcomm teaches a multipath transmission system (see Fig. 2) in which the source streaming server 201 allocates video data to each path in accordance with feedback based on a test burst, see Fig. 6, step 612.  See also, Fig. 6, steps 604 and 606 which teach the server 201 varying the transmission based on feedback from the receiver.  This effectively teaches that video data transmission on each path is “according to historical bandwidth data of different video transmission sub-paths” as recited in claim 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Singh, Shao, and AAPA by incorporating the teachings of Qualcomm to enable rate adaptation to be coordinated among each of the paths to maintain a good and consistent quality of experience, as suggested by Qualcomm in paragraph no. 0005.
Regarding claim 5, see Fig. 8 (page 21) of Singh for a local timestamp (timestamp) and see section 8.1.5 (page 17) of Singh for an IP address of a next station and an IP address and port of the receiving terminal.   Section 8.1.5 teaches “Each combination of sender and receiver IP addresses and port pairs (5-tuple) is a unique subflow.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Singh, Shao, and AAPA by incorporating the teachings of Qualcomm to enable rate adaptation to be coordinated among each of the paths to maintain a good and consistent quality of experience, as suggested by Qualcomm in paragraph no. 0005.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Shao, AAPA, and Qualcomm as applied to claim 6 above, and further in view of Martz et al., Pub. No. US 2010/0124271, (“Martz”).
	Regarding claim 7, Singh teaches a “major sub-path” (see Fig. 1, any one of the MPRTP subflows can be considered a “major sub-path” as that term is broadly construed).  Singh also teaches the individual variables in the recited equation but fails to teach the equation itself.  Nor does Shao, AAPA, and Qualcomm teach the equation.
	Martz teaches that a frame rate limit equals the stream bandwidth limit divided by the frame size, see paragraph no. 0026.  Hence, Martz effectively teaches the recited equation with the exception of the constant “8” in the denominator.

	Furthermore, the constant “8” in the recited equation is deemed nothing more than a discovery of the optimum or workable ranges by routine experimentation which has been held to be unpatentable, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Singh, Shao, AAPA, Qualcomm, and Martz by incorporating the constant “8” in the denominator of the equation of Martz since this is deemed nothing more than using known basic mathematics to optimize the number of transmitted data packets per second per subflow in order to meet the design constraints of a particular system.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Shao, AAPA and Qualcomm as applied to claim 6 above, and further in view of Beliveau et al., Pub. No. US 2018/0034740, (“Beliveau”).
 	Regarding claim 9, Singh, Shao, AAPA, and Qualcomm fail to teach but Beliveau teaches “by the receiving terminal and according to the timestamp carried in the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Singh, Shao, AAPA, and Qualcomm by incorporating the teachings of Beliveau to adjust the data transmission rate of a node in accordance with the maximum allowed transmission rate, as suggested by Beliveau in paragraph no. 0063.
	Regarding claim 10, Singh, Shao, AAPA, and Qualcomm fail to teach but Beliveau further teaches “after calculating the bandwidth of the corresponding video transmission sub-path, by 20the receiving terminal, establishing a feedback information data packet carrying the calculated bandwidth information, and transmitting the feedback information data packet back to the transmitting terminal” (see paragraph no. 0067; the disclosed calculated available bandwidth information sent back to the source node is interpreted to be included in a packet) as recited in claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Singh, Shao, AAPA, and Qualcomm by incorporating the teachings of Beliveau to adjust the data transmission rate of a node in .
Allowable Subject Matter
Claims 8 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations as recited in each of claims 8 and 11. Claim 12 depends from claim 11.
Singh is the closest prior art of record.  While it teaches a multipath RTP system in which multiple parallel MPRTP subflows or transmission sub-paths are used to transmit a real-time video stream from a server to a client, it does not teach or suggest the limitations of each of the claims 8 and 11.
Response to Arguments
The objection to the drawings, the 112(a) rejection, and most of the 112(b) rejections have been withdrawn in view of applicant’s amendments.  Applicant did not address one of the 112(b) rejections of claim 8, namely, the rejection regarding the No term, and hence, this rejection is maintained.   New 112(b) rejections have been made in view of applicant’s amendments. 


To the extent that some of the arguments may apply, these arguments are addressed herein.  Applicant appears to argue, re claim 1, that the AAPA does not teach certain limitations of claim 1, namely, the limitations recited in the last wherein clause.  However, this is incorrect.  The AAPA clearly teaches these limitations. The AAPA teaches a streaming media server forwarding mode via path P2 in which a streaming media server is located between a transmitting terminal and a receiving terminal as described in the Background section of applicant’s specification and as shown in Fig. 1 of applicant’s drawings.  The transmitting terminal transmits a video stream to the streaming media server which in turn forwards the video stream to the receiving terminal.  
Applicant appears to argue, re claim 1, that the AAPA does not suggest the technical advantage of applicant’s invention.  However, the lack of suggestion of the technical advantage of an applicant’s invention has no bearing on the obviousness of the claimed invention as a whole and hence, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/SITHU KO/Primary Examiner, Art Unit 2414